Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161203-9(103)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  JOEL ERIC JACOB,                                                                                      Elizabeth T. Clement
             Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 161203-9
  v                                                                  COA: 344580; 344598; 344654;
                                                                       344809; 344894; 347014;
                                                                       350162
                                                                     Oakland CC: 2012-793255-DM
  LAUREN BETH JACOB,
           Defendant-Appellant,
  and
  MINOR CHILD,
             Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing his answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before July 20, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     July 8, 2020

                                                                                Clerk